COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                             NO. 02-09-00423-CR


SHARIFF J. MOHAMMED                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1
                                    ----------


      Appellant Shariff J. Mohammed pleaded guilty in August 2008 to one count

of forgery pursuant to a plea bargain. The trial court suspended imposition of

Appellant’s sentence pending three years’ community supervision. The State

filed a petition to proceed to adjudication in July 2009, alleging that Appellant

committed two new offenses (paragraphs one and two), failed to report to Tarrant


      1
       See Tex. R. App. P. 47.4.
County by mail in September 20082 (paragraph three), and failed to pay the

required supervision fees for four separate months (paragraph four). The trial

court conducted a hearing on November 6, 2009, and Appellant pleaded true to

paragraphs one, two, and four. After Appellant testified, the trial court found the

allegations in paragraphs one, two, and four to be true and the allegation in

paragraph three to be not true. The trial court then adjudicated Appellant guilty

of the original forgery offense and sentenced Appellant to six months’

confinement. Appellant filed his notice of appeal on December 2, 2009.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of the motion. In the brief, counsel

averred that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal.                 We gave

Appellant an opportunity to file a pro se brief, but he did not file one.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

      2
         Appellant’s community supervision had been transferred to Harris County,
Texas.


                                           2
we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief and the appellate record. We

agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that arguably might support any appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant

counsel’s motion to withdraw and affirm the trial court’s judgment.


                                                   PER CURIAM

PANEL: GARDNER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 30, 2010




                                         3